Case: 20-20450     Document: 00515773490         Page: 1     Date Filed: 03/10/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 10, 2021
                                  No. 20-20450                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carmelo Soto Perez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-CR-65-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Carmelo Soto Perez challenges the substantive
   reasonableness of his 42-month sentence for illegal reentry after a felony
   conviction. That sentence constituted an upward variance from his
   applicable guidelines range of 18-24 months of imprisonment. We review his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20450      Document: 00515773490          Page: 2    Date Filed: 03/10/2021




                                    No. 20-20450


   sentence for an abuse of discretion. See Gall v. United States, 552 U.S. 38, 51
   (2007). A non-guidelines sentence may be substantively unreasonable if “it
   (1) does not account for a factor that should have received significant weight,
   (2) gives significant weight to an irrelevant or improper factor, or (3)
   represents a clear error of judgment in balancing the sentencing factors.”
   United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
          Contrary to Soto Perez’s contention, the district court was free to
   consider his criminal history, including his older and unscored convictions
   for carrying a weapon and illegal reentry and his five prior deportations, when
   weighing the 18 U.S.C. § 3553(a) factors.        See United States v. Lopez-
   Velasquez, 526 F.3d 804, 807 (5th Cir. 2008) (affirming upward variance
   based in part on defendant’s unscored criminal history, including seven prior
   deportations); Smith, 440 F.3d at 709 (affirming upward variance based in
   part on criminal history that had not been accounted for in guidelines-range
   calculations). We likewise disagree that the extent of the instant variance
   renders his sentence substantively unreasonable. See United States v. Zuniga-
   Peralta, 442 F.3d 345, 346-49 (5th Cir. 2006) (affirming 60-month sentence
   when district court upwardly departed from criminal history category of II to
   category VI and from guidelines range of 27-33 months based on defendant’s
   criminal history, including multiple deportations).
          Soto Perez also complains that the upward variance improperly
   negated his reduction for acceptance of responsibility, but he cites no legal
   authority to support his argument and does not explain how that fact is
   relevant to determining whether his sentence is substantively unreasonable.
   See Smith, 440 F.3d at 708. Soto Perez’s contention amounts to no more
   than a meritless request for this court to reweigh the § 3553(a) factors. See
   Gall, 552 U.S. at 51; United States v. Heard, 709 F.3d 413, 435 (5th Cir. 2013).
   He fails to show an abuse of discretion. See Gall, 552 U.S. at 51. The
   judgment of the district court is AFFIRMED.



                                          2